Exhibit 10.1


Execution Version


Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.


ASSIGNMENT AND ASSUMPTION AGREEMENT
(Supply Agreement)
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement") is made and entered
as of the Closing (defined below) (the "Effective Date"), by and among Heska
Imaging US, LLC, a Delaware limited liability company formerly known as Cuattro
Veterinary U.S.A., LLC ("Imaging US"), Heska Imaging Global, LLC, a Delaware
limited liability company ("Imaging Global"), Cuattro, LLC, a Colorado limited
liability company ("Cuattro") and Heska Imaging International, LLC, a Delaware
limited liability company formerly known as Cuattro Veterinary, LLC ("Imaging
International").
WHEREAS, Imaging US and Cuattro are parties to that certain Supply Agreement
dated as of February 24, 2013, and all amendments thereto (the "Supply
Agreement");
WHEREAS, Cuattro is a party to that certain Agreement and Plan of Merger among
Heska Corporation ("Heska"), its wholly-owned subsidiary Cuattro International
Merger Subsidiary, Inc., a Delaware corporation ("Merger Sub"), Imaging
International, Kevin S. Wilson and all members of Imaging International,
including Cuattro, dated as of March 14, 2016 (the "Merger Agreement"), pursuant
to which Merger Sub will merge with and into Imaging International with Imaging
International surviving such merger as a wholly-owned subsidiary of Heska (the
"Merger"), which following the Closing under the Merger Agreement (the
"Closing") will be called Heska Imaging International, LLC;
WHEREAS, it is a condition of the obligations of the parties to the Merger
Agreement to consummate the Merger and the other transactions contemplated by
the Merger Agreement that the Supply Agreement be assigned to Global Imaging and
amended as set forth herein;
WHEREAS, to facilitate the transactions between its affiliate, Heska, and
Cuattro, as contemplated by the Merger Agreement, which are of potential benefit
to Imaging US, Imaging US is willing to enter into this Agreement to assign the
Supply Agreement to Imaging Global and to amend the Supply Agreement on the
terms and conditions of this Agreement;
WHEREAS, Section 18.7 of the Supply Agreement requires Cuattro's prior written
consent before Imaging US may assign its rights under the Supply Agreement, and,
to induce Heska to enter into the Merger Agreement, which Heska would not do
unless Cuattro enters into this Agreement, Cuattro is willing to enter into this
Agreement to consent to Imaging US's assignment of the Supply Agreement to
Imaging Global and to amend the Supply Agreement on the terms and conditions of
this Agreement; and
NOW, THEREFORE, for and in consideration of the Closing, the premises and the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt, adequacy and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:



--------------------------------------------------------------------------------





1.    Assignment and Assumption. Effective as of the Closing, Imaging US hereby
assigns, sells, transfers and sets over to Imaging Global all of Imaging US's
right, title, benefit, privileges and interest in and to the Supply Agreement,
and all of Imaging US's burdens and obligations in connection with the Supply
Agreement (collectively, the "Assignment"). Imaging Global hereby accepts the
Assignment and assumes and agrees for the benefit of Imaging US and Cuattro to
be bound by, observe, perform, pay and discharge all of Imaging US's duties,
liabilities, obligations, terms, provisions and covenants solely to the extent
they are to be observed, performed, paid or discharged on and after the
Effective Date, in connection with the Supply Agreement (collectively, the
"Assumption").
2.    Consent and Agreement of Cuattro. In accordance with Section 18.7 of the
Supply Agreement, Cuattro hereby consents to the Assignment and Assumption.
Cuattro further acknowledges and agrees that all of Cuattro's burdens and
obligations under the Supply Agreement shall survive the assignment and
assumption of the Supply Agreement in accordance with the terms and conditions
thereof. The Assignment and Assumption shall not relieve Imaging US of
responsibility for the performance of any accrued obligation which it has as of
the Effective Date.
3.    Amendments to Supply Agreement. In accordance with Section 18.6 of the
Supply Agreement:
3.1    Amendment to Territory. Effective as of the Closing, the definition of
"Territory" in Exhibit B to the Supply Agreement is hereby amended to read as
follows: ""Territory" shall be defined as the Market throughout the world."
3.2    Amendment to Allow Subdistributors. Effective as of the Closing, the
following sentence is hereby added as the final sentence of Section 1.1 of the
Supply Agreement: "Notwithstanding any provision of this Agreement to the
contrary, Heska Imaging Global, LLC ("Imaging Global"), as successor in interest
to Vet USA, may appoint its Affiliate, Heska Imaging US, LLC ("Imaging US"), as
a subdistributor to exercise all the rights, and fulfill all of the obligations,
under this Agreement in the portion of the Territory comprising the United
States, and may appoint its affiliate, Heska Imaging International, LLC
("Imaging International") as a subdistributor to exercise all of the rights, and
fulfill all of the obligations, under this Agreement in the portion of the
Territory outside the United States, and, upon such appointments, all references
to "Vet USA" in this Agreement shall be deemed to refer to Imaging US with
respect to the portion of the Territory comprising the United States and Imaging
International with respect to the portion of the Territory outside the United
States."
4.    Appointment of Subdistributors.
4.1    Appointment of Imaging US. Effective as of the Closing, in accordance
with Section 1.1 of the Supply Agreement and as authorized herein, Imaging
Global hereby appoints Imaging US as its subdistributor under the Supply
Agreement with respect to the portion of the Territory comprising the United
States (the "US Territory") to hold and exercise all of Imaging Global's rights
under the Supply Agreement with respect to the US Territory, and


2

--------------------------------------------------------------------------------




Imaging US hereby accepts such appointment and agrees, for the benefit of
Cuattro, to perform all of Imaging Global's obligations under the Supply
Agreement with respect to the US Territory.
4.2    Appointment of Imaging International. Effective as of the Closing, in
accordance with Section 1.1 of the Supply Agreement and as authorized herein,
Imaging Global hereby appoints Imaging International as its subdistributor under
the Supply Agreement with respect to the portion of the Territory outside the
United States (the "International Territory") to hold and exercise all of
Imaging Global's rights under the Supply Agreement with respect to the
International Territory, and Imaging International hereby accepts such
appointment and agrees, for the benefit of Cuattro, to perform all of Imaging
Global's obligations under the Supply Agreement with respect to the
International Territory.
5.    No Other Consideration. The assignments and rights granted by Imaging US
to Imaging Global in this Agreement are to facilitate, and in consideration of,
the transactions contemplated by the Merger Agreement, and no other
consideration shall be given by Imaging Global or received by Imaging US in
connection with this Agreement or the transactions contemplated by the Merger
Agreement.
6.    Remaining Terms. All parties acknowledge that a true, correct and complete
copy of the Supply Agreement, together with all amendments thereto, is attached
hereto as Exhibit A. Except as specifically modified pursuant to this Agreement,
all terms and provisions of the Supply Agreement shall remain in full force and
effect as set forth therein. Nothing in this Agreement shall constitute or be
construed to be a termination of the Supply Agreement.
7.    Further Actions. Each of the parties hereto covenants and agrees, at its
own expense, to execute and deliver, at the request of the other parties hereto,
such further instruments of transfer and assignment and to take such other
action as such other parties may reasonably request to more effectively
consummate the Assignment and Assumption contemplated by this Agreement.
8.    Amendment and Waiver. No provision of this Agreement may be amended,
modified, supplemented or waived except by an instrument in writing executed by
all of the parties hereto or, in the case of an asserted waiver, executed by the
party against which enforcement of the waiver is sought. The rights and remedies
of the parties to this Agreement are cumulative and not alternative.
9.    Assignment. Neither this Agreement nor any right created hereby is
assignable by any of the parties hereto without the prior written consent of the
other parties; provided, that the Supply Agreement, as amended hereby, shall
continue to be assignable on the terms and conditions set forth in Section 18.7
thereof.
10.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Colorado without reference or regard
to the conflicts of law rules thereof.


3

--------------------------------------------------------------------------------




11.    Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which will be deemed an original, and all
of which together will constitute one and the same instrument.
12.    Integration. This Agreement, together with the Supply Agreement,
constitutes the sole and entire agreement of the parties with respect to the
subject matter of this Agreement and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter, including without limitation (i) that
certain Management Agreement, dated November 1, 2012, by and between Cuattro and
Imaging International, as amended by that certain Amendment to Management
Agreement, dated December 31, 2012; and (ii) that certain License Agreement,
dated December 31, 2009, by and between Cuattro and Imaging International.


[Signature Page Follows]








4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


"IMAGING US"
 
"IMAGING GLOBAL"
 
 
 
 
 
Heska Imaging US, LLC
 
Heska Imaging Global, LLC
 
 
 
 
 
By:
/s/ Jason Napolitano
 
By:
/s/ Jason Napolitano
 
Jason Napolitano, Chief Financial Officer
 
 
Jason Napolitano, Chief Operating Officer





"CUATTRO"


 
"IMAGING INTERNATIONAL"


 
 
 
 
 
Cuattro, LLC


 
Heska Imaging International, LLC
 
 
 
 
 
By:
/s/ Kevin S. Wilson
 
By:
/s/ Jason Napolitano
 
Kevin S. Wilson, Manager
 
 
Jason Napolitano, Chief Executive Officer





















































[Signature Page to Assignment and Assumption Agreement (Supply Agreement)]


5

--------------------------------------------------------------------------------





EXHIBIT A




Supply Agreement




[Attached]


Ex. A

--------------------------------------------------------------------------------





March 4, 2013


Cuattro, LLC
PO Box 4605
Edwards, CO 81632




Attention: Kevin Wilson - Member, Officer




Re:    Supply Agreement by and between Heska Imaging US, LLC ("Heska Imaging")
and Cuattro, LLC ("Cuattro")


Dear Mr. Wilson:


It has come to my attention that the Supply Agreement dated February 22, 2013
which was executed between Cuattro and Heska Imaging via electronic signatures
on February 24, 2013 (the "Incomplete Agreement") did not include the Master
Warranty and Support Terms and Conditions ("MWSTC") we had previously agreed to
in Exhibit C. I apologize for the oversight in closing documents. To remedy this
situation, we subsequently executed the attached Supply Agreement dated February
24, 2013 with the MWSTC we had previously agreed to in Exhibit C properly
included, with typographical errors related to Cuattro's legal name and address
corrected on page 18 and with both of our signatures on the same page executing
the document as authorized signatories on behalf of each of Cuattro and Heska
Imaging, as applicable (the "Complete Agreement").


This letter will constitute our understanding that the Incomplete Agreement will
have no further force or effect and that the Complete Agreement shall supersede
in its entirety the Incomplete Agreement, with the Complete Agreement from and
after its date of execution to be deemed for all purposes to be the duly
authorized, executed and delivered, and legally binding and enforceable,
agreement between Heska Imaging and Cuattro with respect to the subject matter
covered by the Complete Agreement.




 
Very truly yours,
 
 
 
 
 
HESKA IMAGING US, LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Jason Napolitano
 
 
Its:
Chief Financial Officer





ACCEPTED AND AGREED:
 
 
 
 
 
CUATTRO, LLC
 
 
 
 
 
By:
/s/ Kevin Wilson
 
 
Its:
Member, Officer
 








--------------------------------------------------------------------------------







SUPPLY AGREEMENT
This Supply Agreement (the "Agreement") is made and entered into as of February
24, 2013 (the "Effective Date") by and among Cuattro, LLC, a Colorado limited
liability company ("LLC"), and Heska Imaging US, LLC, a Delaware limited
liability company formerly known as Cuattro Veterinary U.S.A., LLC ("Vet USA").
In this Agreement LLC and Vet USA may be individually referred to as a "Party"
and collectively as the "Parties."
RECITALS:
A.Vet USA has entered into that certain Amended and Restated Master License
Agreement with LLC dated as of February 22, 2013 ("License Agreement") whereby
Vet USA has the right to sublicense the software described in the License
Agreement (the "Software").
B.LLC designs, develops and procures software and hardware components. LLC may
sell the software and components individually or it may assemble, inspect, test
and then deliver as "ready for shipment" digital imaging products.
C.Vet USA wishes to use the Software in connection with its sale or lease of the
products which it purchases from LLC.
D.Vet USA wishes to minimize its costs by using LLC's existing and future
technologies, maintenance, research, development, and deployment infrastructure
and expertise.
E.Vet USA is also interested in reducing its costs by ordering all of its major
components from LLC. The Parties believe this will enable LLC to obtain volume
discounts and reduced pricing, for the benefit of Vet USA and LLC.
F.Vet USA wishes LLC to provide it with its digital imaging products and
technical help. After a product or Software is delivered and accepted by Vet
USA, Vet USA wishes LLC to provide warranty and support to Vet USA in support of
those products.
G.Vet USA and LLC previously entered into that certain Management Agreement
dated as of November 1, 2012 (the "Management Agreement"), which Management
Agreement is superseded in its entirety by this Agreement.
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions set forth in this Agreement, the Parties to this Agreement agree as
follows:
1.Appointments.
1.1    LLC hereby appoints Vet USA to be the exclusive distributor either for
itself or through authorized third party or affiliated distributors,
representatives or resellers ("Distributors") of the Products to Customers, in
the Territory, as those terms are defined in Exhibit A "Products" and Exhibit B
"Market, Territory, Customers"; with exclusive rights to sell, rent, license or
otherwise provide Products (including the third party equipment sold to Vet USA
by LLC (the "Equipment") included in, and services related to, the Products) to
such Customers.





--------------------------------------------------------------------------------





(a)Vet USA accepts such appointment and Vet USA agrees to use reasonable
commercial efforts to actively market and sell the Products to Customers.
(b)Vet USA agrees to use reasonable commercial efforts to ensure that
Distributors adhere to the terms of this Agreement and the License Agreement.
1.2    Vet USA hereby agrees that LLC shall be its exclusive provider of
Services (as defined in Section 3 of this Agreement) and Software licensed under
the License Agreement.
2.Termination; Post-Termination Supply.
2.1    Term. The initial term of this Agreement shall commence as of the
Effective Date and continue through December 31, 2022 ("Initial Term").
Commencing on January 1, 2023, this Agreement shall continue on a year-to-year
basis unless on or before September 30 of any calendar year (i) Vet USA notifies
LLC in writing that it wishes to terminate the Agreement, provided, that such
termination shall be effective as of December 31st of the third calendar year
following the year in which such notification is given (such period, a "Vet USA
Cancellation Term"), or (ii) LLC notifies Vet USA in writing that it wishes to
terminate the Agreement, provided, that such termination shall be effective as
of December 31st of the fifth calendar year following the year in which such
notification is given (such period, an "LLC Cancellation Term"). During a Vet
USA Cancellation Term or LLC Cancellation Term, Vet USA shall be free to
develop, but not commercialize or sell, Competitive Products (as defined in
Section 10.5 below); provided, however, that in no case shall those Competitive
Products developed during such period be based upon Confidential Information of
LLC, the Intellectual Property of LLC, the Products, or benchmarks or
derivatives of the Products.
2.2    Termination for Cause. Notwithstanding Section 2.1, this Agreement may be
terminated before the expiration of the Initial Term and/or any renewal term as
follows (each of the following a termination for "Cause"):
(a)Either Party may terminate this Agreement by delivering written notice to the
other Party upon the occurrence of any of the following events: (i) a receiver
is appointed for the other Party or its property; (ii) if the other Party makes
a general assignment for the benefit of its creditors; (iii) if the other Party
commences, or has commenced against it, proceedings under any bankruptcy,
insolvency or debtor's relief law, which proceedings are not dismissed within
ninety (90) days; (iv) if the other Party is liquidated or dissolved, (v) if the
other Party becomes unable to make payment of amounts due to creditors in a
timely and dependable fashion;
(b)Either Party may terminate this Agreement effective upon written notice to
the other if the other Party violates any covenant, agreement, representation or
warranty contained herein in any material respect or defaults or fails to
perform any of its obligations or agreements hereunder in any material respect,
or fails to make any payment when due, which violation, default or failure is
not cured within ninety (90) days after notice thereof from the non-defaulting
Party stating its intention to terminate this Agreement by reason thereof; or
(c)Either Party may terminate this Agreement effective upon written notice to
the other if the License Agreement is terminated or voided for any reason;
provided, however, that termination of this Agreement pursuant to this Section
2.2(c) will only be deemed for Cause if the License Agreement was terminated for
Cause in accordance with its terms.


2

--------------------------------------------------------------------------------




2.3    Failure to Meet Minimum Annual Volume. If, during calendar year 2013 or
2014 Vet USA does not purchase the Minimum Annual Volume (as defined in Section
9.3 below) for such calendar year, Vet USA will pay to LLC the amount due for
such shortfall pursuant to the pricing terms and conditions set forth in this
Agreement (the "Take or Pay Payment"). LLC shall invoice Vet USA for the amount
of such Take or Pay Payment within thirty (30) days following the end of each
calendar year in which such Take or Pay Payment has accrued, and Vet USA shall
pay the Take or Pay Payment amount within thirty (30) days after receipt of such
invoice. Beginning in calendar year 2015 and thereafter, in the event Vet USA
does not purchase the Minimum Annual Volume in any calendar year, (i) LLC shall
have the right, but not the obligation, to terminate this Agreement upon ninety
(90) days written notice to Vet USA on or before April 30th of the following
calendar year, and (ii) LLC shall be free of exclusivity obligations hereunder
and may sell all Products to Customers or any third party thereafter.
2.4    Post Termination Supply Period. For five (5) years from the date of
termination of the Agreement, LLC shall make available the Products, Support,
and Services (“Post Termination Supply Period”). During the Post Termination
Supply Period both LLC and Vet USA shall be free of exclusivity and
commercialization obligations hereunder. If the Agreement is terminated by LLC
for Cause, there will be no obligation of LLC under Post Termination Supply
Period. During Post Termination Supply Period, Vet USA shall have the right to
sell off or otherwise distribute any Products that Vet USA held in inventory as
of termination of this Agreement to any existing or future Customer; provided,
however, any Products purchased by Vet USA from LLC during the Post Termination
Supply Period may only be sold or otherwise distributed to existing Customers to
repair or replace Products owned by such Customers prior to termination of this
Agreement.
(a)In the event that the Agreement is terminated by LLC pursuant to Section 2.3
above, then, during the Post Termination Supply Period, Vet USA shall (i) have
the right (but not the obligation) to purchase Products, Support and Services,
without the obligations under Section 1.1(a), under pricing terms for Products,
Support and Services that shall be set under the rate provided for in this
Agreement, multiplied by 1.65, rather than as set forth in Section 6 below.
(b)In the event that the Agreement is terminated (i) by Vet USA for Cause, or
(ii) pursuant to a Vet USA Cancellation Term or LLC Cancellation Term, then at
Vet USA's option in its sole discretion Vet USA's rights and benefits (but not
its obligations under the second sentence of Section 1.1) to purchase Products,
Support, and Services hereunder, and LLC's obligation to provide such Products,
Support and Services, shall continue for the Post Termination Supply Period, at
the prices and costs set forth in Section 6 below.
2.5    Payment Obligations. All monies owed to LLC for purchases of Products
prior to termination shall become immediately due and payable and no
cancellation or termination of this Agreement shall serve to release Vet USA or
its successors or assigns from any payment obligations under this Agreement.
Failure by LLC at any time to require payment from Vet USA under this Agreement
shall not affect LLC's right to require payment at a later date. All orders
received by LLC prior to termination shall be filled in accordance with, and
subject to the terms and conditions hereof, and Vet USA shall make all payments
with respect thereto as provided herein.
2.6    Survival of Obligations. The provisions of Sections 2.4, 2.5, 3.4, 3.5,
6, 7, 8.5, 8.6, 9, 10.7, 11, 12, 13, 14, 16, 17, and 18 and such other
provisions that by their nature survive termination, shall survive during the
Post Termination Supply Period. The provisions that by their


3

--------------------------------------------------------------------------------




nature survive termination, shall survive the expiration or termination of this
Agreement and the Post Termination Supply Period and continue to be enforceable
in accordance with their respective terms and conditions set forth in this
Agreement.
3.Services. In making the Services available during this Agreement, LLC shall
use substantially the same degree of care as it employs in making the same
Services available for its own operations to its other customers. During the
Initial Term of this Agreement and any renewal term (and with respect to
Sections 3.4 and 3.5, also during the Post Termination Supply Period), LLC shall
provide Vet USA with the following with respect to the Products (collectively,
the "Services"):
3.1    Product Development. LLC will source, test, develop, and perform product
research and development, including without limitation, that specified in
Section 8, development of specifications and pricing targets.
3.2    Training. LLC will provide Vet USA with a reasonable amount of training
(not to exceed five (5) days per calendar year) in the proper use and day to day
routine support of the Products, as may be reasonably requested by Vet USA, in
order for Vet USA to be able to exercise its rights herein. Training will be
scheduled by mutual agreement as to frequency, date, and location. Costs for
round trips, meals, lodging, and other expenses of the dispatched personnel of
LLC for training shall be borne by Vet USA.
3.3    Support Materials. As they are available for general release, LLC will
make available to Vet USA, for download in electronic format, LLC's customer
service materials, training materials, troubleshooting materials, and marketing
materials, for use by Vet USA in developing its own materials. LLC agrees to
cooperate with Vet USA by providing documents and information necessary for
regulatory filings.
3.4    PACS and Data Hosting. LLC shall provide to Vet USA, to the extent
reasonably requested and paid for pursuant to this Agreement and the License
Agreement, the services to be provided by Vet USA to a Customer as listed under
Exhibit C "Master Warranty and Support Terms and Conditions" ("MWSTC") that is
in force and enforceable with that Customer, or otherwise reasonably necessary
from time to time to distribute and support Products in accordance with this
Agreement, including but not limited to, the services set forth under the PACS
and Data Hosting portion of Exhibit A.
3.5    Logistics and Management. LLC shall provide to Vet USA, to the extent
reasonably requested and paid for pursuant to this Agreement and the License
Agreement the logistics and management services set forth on Exhibit D;
provided, however, that if after one year from the commencement of this
Agreement, or earlier by mutual written agreement, Vet USA requests in writing
to remove a specific service set forth on Exhibit D, following ninety (90) days
notice, LLC shall cease to provide such service and shall not be obligated to
provide such service thereafter.


4.[Intentionally omitted].


5.Software Products. LLC will provide Vet USA the licenses to Software, for
Customers in the Territory, subject to payment of all amounts when due, in
accordance with the terms and conditions of the License Agreement and MWSTC.
Software excludes the operating system of the computer CPU.




4

--------------------------------------------------------------------------------


Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.




5.1    Updates and Fixes. LLC will correct or cause to be corrected any failure
of Software to perform substantially in accordance with LLC's documentation,
including corrections for programming errors, bug fixes and error corrections,
either by updating or replacing the Software or by taking appropriate corrective
action.
5.2    Compatibility Updates. LLC will provide or cause to be provided such
updates to the Software as are necessary to make the Software compatible with
new releases of the Equipment and operating systems approved by LLC on which the
Software is licensed to run; provided, however, that LLC shall ensure that the
Software is compatible with at least one version of the Equipment and operating
systems that are then currently supported by their manufacturers. Updates shall
be provided to Vet USA via Internet upload and will include necessary
documentation.
5.3    Software Support. During the term of this Agreement and during the Post
Termination Supply Period, LLC agrees to use commercially reasonable efforts to
provide to Vet USA the support offered to Customers in the Software Support
Agreement of MWSTC ("Support") during the Initial Support Term and any Renewal
Support Option (as defined in the MWSTC) for which Vet USA has paid pursuant to
Section 6.3 hereof. Notwithstanding anything in this Section 5.3, Support shall
end on the final day of the Post Termination Supply Period, unless otherwise
agreed to in writing, in advance, by and between LLC and Vet USA or LLC and
Customer(s).
6.Compensation. In consideration of LLC's performance pursuant to this
Agreement, Vet USA agrees to pay LLC as follows:
6.1    Subject to Section 2.4 above, LLC agrees to the provide Vet USA the
following services on an ongoing basis. The services in (a), (b), (c) and (f)
shall be at the lower of the prices set forth below or the prices, terms and
discounts offered to other resellers or distributors of LLC, excepting only
those human medical distributors or resellers located, and for distribution, in
China (the "MFN Pricing"):
(a)A fee of [***] for each Study under Data Hosting (as defined and limited by
MWSTC);
(b)A fee of [***] for each Data Migration (as defined and limited by MWSTC).
Such Data Migration shall only occur upon LLC's receipt of a purchase order from
Vet USA;
(c)A fee of [***] for adding each DICOM Node (as defined and limited by MWSTC).
Such DICOM Node addition shall only occur upon LLC's receipt of a purchase order
from Vet USA;
(d)An annual fee, payable on March 1 of each calendar year, of [***] for Data
Hosting usage and availability, including any upgrades, updates, fixes, or
enhancements, if any, of Data Hosting;
(e)Timely payment of License Agreement fees;
(f)A fee of [***], plus reimbursable, actual, documented travel expenses and
incidentals submitted on an expense form, for performance of an on-




5

--------------------------------------------------------------------------------





site installation, service call, warranty call, demonstration, or education of a
Vet USA customer by an LLC employee; and
6.2    The price for those portions of the Products not otherwise set forth in
Section 6.1 above, at LLC's cost (see Section 11 "Prices");
6.3    A monthly fee for the Support services set forth in Section 5.3. The
monthly fee shall be at LLC's cost for services provided. LLC’s cost shall be
allocated pro rata on the basis of total gross revenues amongst Vet USA and all
affiliates of LLC being provided such Support; provided, however, LLC may make a
one time election upon written notice to Vet USA to change such allocation to
the basis of total time spent providing Support among Vet USA and all affiliates
of LLC being provided such services from time to time. The monthly fee for
Support will be invoiced monthly and payable net 30 days from the date of Vet
USA's receipt of each such invoice. Such fees shall be payable by Vet USA only
for so long as such services are being provided to Vet USA.
6.4    A monthly logistics and management fee for the services set forth on
Exhibit D to this Agreement. The monthly fee shall be at LLC's cost for services
provided. For any specific LLC cost that is solely for the benefit of Vet USA,
100% of that cost will be allocated to Vet USA. For any specific LLC cost that
is for the benefit of Vet USA and another affiliate of LLC, such cost shall be
allocated pro rata on the basis of total gross revenues among Vet USA and all
affiliates of LLC being provided such services from time to time, to be invoiced
monthly and payable net 30 days from the date of Vet USA's receipt each such
invoice. Such fees shall be payable by Vet USA only for so long as such services
are being provided to Vet USA.
7.Disclaimer, Limited Liability. EXCEPT FOR BREACH OF CONFIDENTIALITY
OBLIGATIONS SET FORTH IN THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY'S
LIABILITY ARISING OUT OF THIS AGREEMENT EXCEED FOUR MILLION DOLLARS. EXCEPT FOR
BREACH OF CONFIDENTIALITY OBLIGATIONS SET FORTH IN THIS AGREEMENT, IN NO EVENT
SHALL EITHER PARTY HAVE ANY LIABILITY ARISING OUT OF, OR OTHERWISE RELATING TO,
THIS AGREEMENT, FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL, COLLATERAL, PUNITIVE,
EXEMPLARY, OR INDIRECT DAMAGES SUFFERED BY THE OTHER PARTY OR ANY THIRD PARTY
INCLUDING, WITHOUT LIMITATION, LOSS OF GOODWILL, LOSS OF PROFITS OR REVENUES,
LOSS OF SAVINGS, LOSS OF USE, INTERRUPTION OF BUSINESS, INJURY OR DEATH TO
PERSONS OR DAMAGE TO PROPERTY, WHETHER BASED ON BREACH OF CONTRACT, TORT OR
ARISING IN EQUITY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.
8.Research and Development Obligations of LLC. During the term of this
Agreement, LLC will continue to perform its usual and customary research and
development activities in the ordinary course of business. When not limited or
prohibited by contractual limitations, provided that LLC uses commercially
reasonable efforts to avoid such limitations, any results of LLC's research and
development efforts that can be commercialized in the Territory will be added to
"Products" on Exhibit A of this Agreement, at Vet USA's option.
8.1    LLC Modification and Upgrades to Products. LLC will use commercially
reasonable efforts to update the Products so that they will be competitive in
the Territory. LLC


6

--------------------------------------------------------------------------------




agrees to use commercially reasonable efforts to provide Vet USA with such new
Equipment or Software modifications or upgrades, under terms that are reasonable
and negotiated in good faith between the Parties. In the event that such
upgrades or modifications include substantial development work, LLC will provide
an estimate and a scope of work to Vet USA for the non-recurring engineering fee
for such work ("New Development Cost"). Vet USA shall approve or disapprove of
the New Development Costs. If Vet USA declines to approve New Development Costs,
LLC shall be under no obligation to provide Vet USA the resulting Products,
Software, features, modifications, benefits, or upgrades, arising from the New
Development Costs, or future iterations arising therefrom.
8.2    Distribution of Modifications and Upgrades. Vet USA shall have the right
to implement new versions of the Equipment and Software as they become
available. Vet USA may upgrade any field inventory and implement the new
versions subject to Vet USA's timetable for minimizing rework and obsolescence,
provided however that Vet USA shall bear all costs for such work, rework, or
upgrades to field Equipment or Software, whether owned by Vet USA or End User
customers of Vet USA.
8.3    Vet USA Proposed Enhancements. Vet USA may, from time to time, request
significant functionality enhancements to Software or Equipment. Vet USA shall
communicate the proposed enhancement, with a written request. LLC will respond
with a written estimate of the scope of work and the total fee, if any, for the
proposed enhancement. If LLC, in its sole and absolute discretion, agrees to
develop any such enhancements, the Parties may enter into a mutually agreeable
written scope of work, setting forth the terms and conditions, price, and New
Development Costs of the development of such enhancements, which may provide for
additional payments by Vet USA to LLC. The fee for any such enhancements will be
paid at a rate agreed upon by the parties. The Intellectual Property shall
accrue solely to LLC, unless otherwise agreed to in writing, in advance, by the
Parties.
8.4     Product Modifications. Effective nine (9) months after providing written
notice to Vet USA, LLC may discontinue the manufacture of any specific Product,
provided that LLC shall (i) maintain the capability to repair or replace, with
new or used items, the discontinued Products as required by in force MWSTC for
each Product sold (but not for Products for which warranty and support coverage
pursuant to MWSTC has expired and in no case longer than five (5) years from the
time the Product was delivered or sold to Vet USA), and (ii) maintain the
capability to provide documentation and spare parts (at a price not to exceed
(3) three times actual out of pocket cost) for discontinued Products for a
minimum of five (5) years after the written notice of such removal. LLC may make
changes to any manufacturing source, controlled process parameters or sources
and materials used with respect to the production of any of the Products and to
otherwise modify any of the Products; provided, however, that LLC will provide
Vet USA with at least sixty (60) days written notice of any changes in the form,
fit, performance, or function of any of the Products, along with details of such
changes. In the event LLC replaces or updates a Product, Vet USA shall be
entitled to acquire the updated or replaced version under the same terms as set
forth in this Agreement. Pricing and relevant terms and conditions for new
products and new product lines, intended for use by Customers in the Territory,
shall be negotiated in good faith by the Parties and shall, unless otherwise
negotiated in good faith and agreed to in writing by the Parties, be based upon
the same pricing, Costs (as defined in Section 11.2 below), and logistics fee
principles as set forth herein.




7

--------------------------------------------------------------------------------


Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.


8.5    Original Manufacturer Disclosure. The Parties understand and agree that
Products may be manufactured by suppliers of LLC (each an "Original
Manufacturer"). Product from an Original Manufacturer will be subject to the
terms and conditions negotiated between LLC and the Original Manufacturer, from
time to time. During any negotiations with an Original Manufacturer, LLC shall
use its most reasonable commercial efforts to maintain terms and conditions
consistent with this Agreement. In the event of a materially adverse change, as
it relates to this Agreement, in terms or conditions between LLC and an Original
Manufacturer, LLC shall notify Vet USA of such materially adverse changes and
the Parties shall use their most commercially reasonable efforts to mitigate the
effect of the adverse changes and to modify this Agreement in light of such
circumstances. In no event shall LLC be liable, under any theory, for damages,
direct, indirect, or consequential, whether or not LLC has prior knowledge,
arising from or relating to an adverse change in terms or conditions between LLC
and an Original Manufacturer. LLC shall use its most reasonable commercial
efforts to enforce its warranty and other rights against the Original
Manufacturers. In the event that LLC is unable or unwilling to enforce such
rights, LLC shall assign such rights to Vet USA for enforcement and LLC agrees
to cooperate with Vet USA in such enforcement.
8.6    Vet USA Access to Locked Product Equipment. If any Product is delivered
or is modified by LLC with a feature or configuration that is designed to or
results in a "lock out" of a third party that prevents a third party software
from operating the Equipment, while still allowing LLC Software to operate the
Equipment, then LLC shall make available to Vet USA the "unlocking" feature and
protocol, during the Agreement and for a period of five (5) years following
termination of the Agreement (except for termination by LLC for Cause), so that
Vet USA can operate the Equipment with third party software.
9.Orders and Shipment.
9.1    Order Placement. In placing purchase orders with LLC, Vet USA shall
detail the quantity of each digital x-ray detector Equipment, Software Product,
acquisition console Equipment and X-ray generator Equipment. Vet USA shall place
all orders with a requested receipt date of sixty (60) days or later from the
date of the transmission of its written purchase order to LLC ("Lead Time").
9.2    Order Acceptance. The orders shall not be binding unless and until they
are accepted by LLC in its sole discretion, which acceptance shall not be
unreasonably withheld, and provided that acceptance shall be deemed to have
occurred fifteen (15) days after receipt by LLC of each order. Once the order is
accepted by LLC pursuant to this Section 9.2, it is binding and not cancellable
by Vet USA.
9.3    Minimum Annual Volume. A "Unit" is defined as the combined purchase of at
least one (1) digital x-ray detector equipment (of any type or brand) together
with one (1) copy of Software purchased by Vet USA from LLC for use or sale
together as a unit. Vet USA shall purchase an annual minimum quantity of Units
in each calendar year that is equal to or greater than [***] ("Minimum Annual
Volume"). Minimum Annual Volume shall rise three (3%) percent (rounded up to the
nearest Unit) per calendar year for each year of the Agreement. For the purposes
of this Section 9.3, Products shall be considered purchased when received and
accepted by Vet USA and paid in full; provided, that if LLC is unable to timely
supply Units that were ordered by Vet USA within the Lead Time to provide for
delivery within the calendar year, such ordered Units shall be considered to
have been purchased by Vet USA during such calendar year for purposes


8

--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.




of calculating Vet USA's purchasing of the Minimum Annual Volume in that year.
For the avoidance of doubt, in 2013, the Minimum Annual Volume is [***]. In
2014, the Minimum Annual Volume is [***] Units, and so on. Vet USA must purchase
the Minimum Annual Volume in 2013 and 2014 or pay the Take or Pay Payment.
Thereafter, Vet USA's failure to purchase the Minimum Annual Volume shall have
the effects set forth in Section 2.3 above.
10.Exclusivity. Subject to Sections 2.3 and 2.4 above, Vet USA is hereby granted
exclusive rights during the term of this Agreement to purchase the Products for
distribution in the Market, in the Territory, to Customers as set forth in
Section 1.1.
10.1    LLC Efforts to Protect. Upon receipt of a violation of Territory notice
from Vet USA, LLC shall use its most reasonable commercial efforts to protect
the Territory, including (i) legally voiding warranty and software license
renewal, (ii) refusing software activation or reactivation on Products illicitly
sold and (iii) requesting from the party responsible for illicit sale of the
Products in the territory the disgorgement and payment to Vet USA of profits
from the sale of the Products in the Territory.
10.2    Exclusive Territory Protections by LLC. LLC shall not knowingly allow
any party to sell, directly or indirectly, or export any Product into the
exclusive Territory.
10.3    No Services to Competitors. During the term of this Agreement, LLC shall
not perform Services in the Territory for any company that is in direct
competition with the business from Customers for the Products of Vet USA,
without prior written consent of Vet USA.
10.4    No Export or Gray Market by Vet USA. Vet USA undertakes not to sell,
lease or lend, or knowingly participate in any way, directly or indirectly,
through one or more relationships or contracts in the sale, lease, lending or
other distribution of, the Products or any products or services that contain, in
whole or in part, the Products, for use, demonstration, resale, or export
outside of the Territory.
10.5    Exclusive Provider. Subject to Section 2.1 above, without the prior
written consent of LLC, during the Initial Term or any renewal term of this
Agreement, Vet USA shall not sell, lease, lend, purchase, develop or evaluate
for sale, directly or indirectly, through one or more relationships or
contracts, any products that, in the reasonable judgment of LLC, are, would, or
contain technologies competitive with the Products or Services. This limitation
shall include, but not be limited to digital radiography detection components
devices or panels, digital radiography acquisition software, PACS, or Data
Hosting from any other third party, company, or entity ("Competitive Products").
For purposes of this Agreement, panels shall include, but not be limited to
digital radiography flat panel detectors, computed radiography, and CCD based
technologies. Vet USA may take as a trade-in on and credit towards the sale of
new Products used products owned by Customer(s), and Vet USA may sell up to a
total of seventy-five (75) used and refurbished products per year, and such
units shall not be deemed Competitive Products. Notwithstanding the foregoing,
in the event that, during the Initial Term or any renewal term of this
Agreement, LLC is unable to timely supply for a period of more than sixty (60)
days Vet USA's orders of Competitive Products or other Products or Services
limited by this Section 10.5, Vet USA may, for so long as such inability
continues and a reasonable sell-off period thereafter, purchase and distribute
any such Products, Services or Competitive Products from third parties without
limitation.


9

--------------------------------------------------------------------------------





10.6    Marketing and Tradeshow Freedom. Notwithstanding anything herein to the
contrary, no limitation or prohibition shall be placed on Vet USA or LLC for
marketing, clinical evaluation, luminary evaluation, tradeshow marketing, and
other similar marketing efforts that reasonably may benefit the sale of the
Products; (i) in the case of Vet USA, inside the Territory and (ii) in the case
of LLC outside of the Territory.
10.7    EUSLA and MWSTC Requirement. Vet USA shall provide all Customers who
purchase or use Products or products containing Software, the MWSTC, and the End
User Sublicense Agreement (the "EUSLA") included in MWSTC. Vet USA shall require
that each Customer execute a MWSTC and EUSLA as a precondition to purchasing any
Products containing Software, or which use Data Hosting or result in sending
Data to LLC.
(a)Each executed MWSTC and EUSLA shall be provided to LLC upon written request.
Failure to provide the executed MWSTC and EUSLA to LLC for any particular sale
of Products is a material breach of this Agreement.
(b)LLC may modify or alter MWSTC or EUSLA for subsequent use, provided that LLC
shall provide a written copy, in Microsoft® format, of each modification. Within
ten (10) days of receipt of modified MWSTC or EUSLA, Vet USA will (i) accept the
modifications (acceptance not unreasonably withheld) or (ii) object in writing
with written proposed edits and the parties will, time of the essence, endeavor
to quickly reach agreement and acceptance. Upon acceptance, Vet USA shall cease
using former versions, and all transactions with Customers thereafter between
Vet USA and Customers shall be by and under the latest version(s).
(c)Vet USA agrees to not modify MWSTC or EUSLA or the requirement in Products
that EUSLA be accepted prior to the use of Software.
11.Price, Acceptance, Defective Product, and Payment.
11.1    Prices. The prices for the Products to be purchased by Vet USA during
each calendar year shall be as set forth in writing from time to time, subject
to Section 2.4 and 6. Amounts due hereunder shall payable Net 15 Days in 2013
and Net 30 Days thereafter.
11.2    All prices for the Products are "net amounts" in US Dollars, and are
exclusive of all (i) freight and shipping, (ii) state and local taxes, (iii)
levies, duties, customs, VAT, and assessments, (iv) out-of-warranty costs and
expenses not covered or reimbursed under Section 13 "Product Warranty" of this
Agreement ("Costs").
(a)Vet USA shall be responsible for the payment of all Costs imposed on the
Products, Support, and Services supplied to Vet USA hereunder, excluding taxes
based upon on LLC's net income from the transactions.
(b)Any Costs to be borne by Vet USA but which are paid by LLC and not invoiced
at the time of delivery of Products or Services shall be invoiced to Vet USA by
LLC, and Vet USA agrees to pay LLC, without delay for any reason, including
claim of error or dispute of amounts due.
(c)Any disputes for Costs shall be pursued between Vet USA and the authority
imposing the Costs, or in the case of allocation Costs from LLC, between Vet USA
and


10

--------------------------------------------------------------------------------


Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.


LLC, using all reasonable efforts, without undue delay, to amicably resolve any
dispute. LLC shall reasonably cooperate with Vet USA to resolve any disputes by
providing documentation and other supporting evidence in existence to support
the Costs charged.
11.3    Acceptance and Defective Products. All claims for error, damages,
defects, shortages and non-conformities in any shipment discovered by reasonable
inspection shall be made in writing to LLC (together with detailed descriptions
and evidence thereof) within ten (10) days after receipt of the Products at Vet
USA's receiving dock ("Defective Product"). Failure to make such claim within
such period shall constitute acceptance of the shipment ("Acceptance").
(a)The extent of LLC's liability for Defective Product under this warranty shall
be limited to replacement of any Defective Products, freight prepaid to Vet
USA's receiving dock. Recovery of Defective Product(s), shall be at LLC's sole
expense, provided however that Vet USA agrees to use its most commercially
reasonable efforts, at LLC's cost, to repackage and make Defective Product(s)
prepared and available for shipment in its original packaging. In no event shall
LLC be liable for consequential or indirect damages regarding the Products.
(b)There shall be no claims based on defects in cases of damage arising after
the transfer of risk at LLC's delivery dock, from Vet USA's faulty or negligent
handling, or Vet USA's excessive strain on the Products. Claims based on defects
resulting from improper modifications or repair work carried out by Vet USA or
third parties and the consequences thereof shall be excluded.
11.4    Payment Instructions. The full payment is due net 15 days in 2013 and
net 30 days thereafter and must be settled by wire transfer of immediately
available funds, issued by a first class, international bank, satisfactory to
LLC at the following bank (or as may be modified from time to time in writing by
LLC):


Receiving Bank: [***]
[***]
Phone # [***]
Beneficiary: Cuattro LLC
Beneficiary's Address:1618 Valle Vista Blvd / Pekin, IL 61554
Beneficiary's Account Number: [***]
Beneficiary's Routing/ABA Number: [***]    
12.Representations and Warranties.
12.1    Mutual Representations and Warranties. Each Party hereby represents and
warrants as of the Effective Date and at all times throughout the term of this
Agreement: (a) it has the full corporate right, power and authority to enter
into this Agreement and to perform its obligations hereunder; (b) the execution
of this Agreement by such Party and performance of its obligations thereunder
comply with all applicable laws, rules, and regulations (including privacy,
export control and obscenity laws); (c) when executed and delivered, this
Agreement will constitute a legal, valid and binding obligation of such Party,
enforceable against it in accordance with its terms; and (d) the execution,
delivery and performance of this Agreement by such Party will not violate any
agreement or instrument to which such Party is a party or is otherwise bound.




11

--------------------------------------------------------------------------------





12.2    LLC Warranties. LLC represents and warrants that: (i) LLC has the
requisite right and authority to provide the Products to Vet USA under this
Agreement and there are no restrictions which could or would prevent Vet USA
from exercising any rights granted hereunder; (ii) LLC shall perform all
Services and Support requested by Vet USA under this Agreement on a professional
reasonable efforts basis in accordance with the standards prevailing in the
industry and in a diligent, workmanlike and expeditious manner; (iii) the
Services and Support will be performed in accordance with, and/or the Products
will conform to, all regulatory requirements and standards, if any. In the event
of a breach of any of the foregoing warranties, Vet USA shall notify LLC of such
breach after the Support or Services are rendered and/or the Products are
delivered to Vet USA (as the case may be) and LLC shall re-perform the Support
or Services or re-deliver the Products, as the case may be, so that they conform
to the applicable warranty. In addition to the foregoing, LLC represents and
warrants that it holds all permits, licenses and similar authority necessary for
the performance of the Support and Services hereunder and shall deliver copies
of such permits, licenses or authority to Vet USA upon request.
13.Product Warranty.
13.1    Limited Product Warranty. LLC warrants the Products (excluding Software,
which is supported and not warrantied) will meet the Original Manufacturer's
published specifications and shall be free from defect in material and
workmanship for thirteen (13) months from the date of Vet USA's Acceptance of
the Products (the "Warranty"). Except as expressly warranted under this
Agreement, LLC hereby disclaims all warranties, express, statutory and implied,
applicable to the Products, including, without limitation, any warranty of
merchantability or fitness for a particular purpose. This warranty does not
extend to any Products that have been, other than by LLC, (i) subject to misuse,
neglect, accident or abuse or other use or condition prohibited by or that would
void Warranty or Support under the MWSTC, (ii) improperly repaired, altered or
modified in any way, (iii) used in violation of instructions furnished by LLC or
(iv) in contravention of generally accepted usage standards in the veterinary
digital radiography industry for similar Products. Vet USA shall solely bear all
costs to retrieve all Product(s) requiring warranty service and LLC shall solely
bear all costs to return to Vet USA all Product(s) received for warranty
service. Vet USA shall reimburse LLC for shipping and handling charges incurred
by LLC for inspection and testing of Products found to not be defective by LLC.
13.2    Repair-Replace Warranty. LLC warrants its repair work and replacement
parts for the greater of (i) a period of 45 days from receipt by Vet USA of the
repaired or replaced Product or for the balance of the warranty period as set
forth in Section 13 "Product Warranty." Any claim arising under this Section
shall be settled by amicable cooperation between LLC and Vet USA, to minimize or
avoid unnecessary expense and time. LLC may repair, replace, with new or
refurbished parts, materials or Products in fulfillment of this Warranty.
13.3    Manufacturer Warranty. LLC will use its most commercially reasonable
efforts to obtain and assign to Vet USA Original Manufacturer's warranty,
service, maintenance and parts in support of the Products under the Warranty.
(a)LLC will provide international logistics, import-export-tariff logistics,
Return Material Authorization coordination, and other functions in support of
obtaining Warranty from an international Original Manufacturer of the Product or
major components thereof.


12

--------------------------------------------------------------------------------




(b)LLC will use its most commercially reasonable efforts to cause to be
corrected any failure of Equipment to perform substantially in accordance with
the term of the Original Manufacturer's warranty.
13.4    Extended Maintenance Offer. LLC shall offer extended Equipment warranty
for an additional twelve (12) months following the expiration of the Warranty.
Up to thirty (30) days prior to the expiration of the Warranty period then in
effect, Vet USA shall have the option, but not the obligation, to purchase such
extended warranty for each Product. Pricing for such extended warranty shall be
at a cost to Vet USA of fifteen (15%) percent of the Quantity multiplied by the
price actually paid for the Product when such Product was originally purchased
by Vet USA. If not purchased on time, the offer to extend Equipment warranty
service is void, unless expressly accepted by LLC in writing, on a case-by-case
basis. Extended warranty is by and between LLC and Vet USA, for the benefit of
Vet USA, not Vet USA's Customer.
14.Technical and Sales Assistance.
14.1    Vet USA Support of Customers. Technical assistance is by and between LLC
and Vet USA and is for the benefit of Vet USA, not Vet USA's Customers. Vet USA
agrees to provide, timely and knowledgeable maintenance and support service to
Customers and to utilize LLC as a resource, but not the primary or sole contact
point for Customer Support, unless otherwise agreed in writing between the
Parties.
14.2    Support Times. LLC will provide or cause to be provided direct technical
support (the "Technical Support") to Vet USA from 9:00 a.m. through 6:00 p.m.
Central Standard Time (CST).
14.3    Service Level for Technical Support. LLC will work with Vet USA to
determine the severity level for each individual situation, based upon the
definition of "Level 1", "Level 2" and "Level 3" in MWSTC. LLC will use
commercially reasonable efforts to provide Technical Support in order to resolve
identified problems according to the following severity levels.
(a)Equipment Severity Level 1: within fourteen (14) working days
(b)Equipment Severity Level 2: within twenty-one (21) working days
(c)Equipment Severity Level 3: within thirty (30) working days
(d)Software Severity Level 1: within seven (7) working day
(e)Software Severity Level 2: within fourteen (14) working day
(f)Software Severity Level 3: within twenty one (21) working days
14.4    Upon Vet USA's written request, LLC shall use commercially reasonable
efforts to support Vet USA's sales, marketing, and training demonstrations (the
"Sales Support"). Such Sales Support shall be at times and places which are
mutually agreeable to both Parties. Costs for round trips, meals, lodging, and
other expenses of the dispatched personnel of LLC for training shall be borne by
Vet USA.


13

--------------------------------------------------------------------------------




14.5    For purposes of this Agreement, Technical Support and Sales Support
shall be referred to collectively as the "Support".
15.Vet USA's Additional Responsibility.
15.1    Vet USA shall maintain adequate stocks of the Products to meet its
Customer's demands, including those for advanced replacement loaners in
furtherance of Warranty, on a timely basis.
15.2    Vet USA shall use reasonable commercial efforts to undertake for its own
account advertisement and sales promotions of the Products.
15.3    Vet USA shall use reasonable commercial efforts to provide all warranty,
installation, technical support, shipping and communications to and between
Customers and Vet USA.
15.4    Vet USA shall make timely payment of all amounts due hereunder.
15.5    Vet USA shall provide for, by separate agreement(s) and arrangement(s),
any or all commercial and logistics work for products not specifically provided
for in this Agreement, such as ultrasound.
16.Proprietary Rights.
16.1    Intellectual Property. "Intellectual Property" shall mean all drawings,
designs, models, specifications, documentation, software, firmware, user
interfaces, inventions, designs, techniques, processes, business methods,
customer information, marketing programs, Distributor information, know-how,
mask-works, copyrights, copyrightable materials, patents, trade secrets,
software code, software schema and any other information or materials protected
under any intellectual property laws in effect anywhere in the world, and any
applications, registrations or filings relating thereto. Each Party retains all
rights to its pre-existing Intellectual Property. Except as provided for
expressly in this Agreement, no license, right or ownership is granted, by
implication or otherwise, to a Party's Intellectual Property. As of the date of
this Agreement, neither Party claims any rights to, nor ownership in, the other
Party's Intellectual Property, and neither Party claims the existence of any
jointly owned Intellectual Property between the Parties.
16.2    No Modification. Except as may be required to integrate the LLC's
Intellectual Property into Vet USA's products, Vet USA shall not: (i) modify
LLC's Intellectual Property or (ii) authorize Vet USA's end users or third
parties to do the same. Neither Party shall evaluate or attempt to authorize,
assist, perform, or support the reverse engineering of the other Party's
Intellectual Property, and shall promptly notify the other Party immediately
upon obtaining knowledge of such activities.
16.3    No Right. Except as expressly set forth herein, neither Party is granted
any right to the other Party's software or Intellectual Property, even if the
software or Intellectual Property is incorporated into any Products or Software.
Nothing herein, or in any way related to this Agreement or interaction or
non-action or delay between the Parties or their assigns, shall grant, transfer,
or cause to be shared, with the other Party, any rights in and to either Party's
software, in any form, firmware, designs, component sources and specifications,
documentation, or Intellectual


14

--------------------------------------------------------------------------------




Property. This Section 16.3 shall apply, whether or not either Party or any
third party products are incorporated in, embedded in, merged with, or otherwise
associated with a Party's products.
16.4    Survival of Proprietary Rights. Sections 16.1, 16.2, and 16.3 shall not
expire, and shall survive the termination of this Agreement.
16.5    Software License. Certain rights to license the Software in the Products
are granted to Vet USA by the License Agreement (the "Software"). The Software
is licensed, not sold. Vet USA agrees that any Software, regardless of format,
provided by LLC to Vet USA, will only be used with the Products, in the
Territory, and will not be used in conjunction with any products from any third
party that manufactures, develops, buys, leases, or sells or resells, including
Competitive Products, except as may be provided for in Section 2.3 of the
License Agreement. Vet USA shall not provide, disclose or distribute Software or
any portion thereof to any third party outside of the Territory without the
prior written approval from LLC. Software is protected by copyright, trademark,
and trade secrets laws, international treaty provisions and various other
intellectual property laws. Vet USA may not copy, modify, reverse engineer,
decompile, or disassemble any Software. The Software's component parts may not
be separated for any use. Vet USA may not remove, modify or alter any copyright
or trademark notice from any part of Software, including but not limited to any
such notices contained in the physical and/or electronic media or documentation,
in the set-up dialogue, EUSLA, 'about' boxes, or internet or applet notices. Vet
USA's license is not assignable by Vet USA except upon prior written consent of
LLC. Vet USA may not directly or indirectly use the Software or Product to
benchmark against a Competitive Product.
16.6    Right to Sublicense. In the Territory, subject to ordering, payment, and
the terms and conditions set forth in the MWSTC, EUSLA, the License Agreement,
and this Agreement, Vet USA may sublicense to Customers the nonexclusive and
personal right to use, in object code format only, the Software for the life of
the Product associated with such Software, in the Territory. Software will, from
time to time, require re-activation and/or re-registration by the end user, to
ensure that, at regular intervals (generally Calendar Year), the Software is
documented and authorized to be in use by an authorized Customer, in good
standing, in the Territory. In the event a Customer is not authorized or is in
violation of the MWSTC or EUSLA or has been shown to export outside of the
Territory any Product that includes Software, LLC reserves the sole and
exclusive right, without any penalty payment, cost, or refund to Vet USA or Vet
USA's Customer, to decline to renew, re-activate, or re-register the Software
for use by the Customer or any other party.
16.7    Trademark Ownership; Rights. Vet USA is hereby granted the right to use
LLC's trademarks and trade names, in the Territory. Vet USA agrees, without
condition, that by executing this Agreement, LLC is the sole owner and
beneficiary of the trademarks, copyrights, and trade names "CloudDR™",
"Cloudbank™", "ViewCloud™", "SupportCloud™", "Uno™", "Slate™", and "Copilot™",
for use in the Territory. Except as specifically granted in this Agreement,
neither Party shall acquire any right, title or interest in any of the other
Party's trademarks, copyrights, trade names, nor other intellectual property and
proprietary information. Vet USA agrees that it will not remove, alter,
obfuscate or otherwise modify, in any way, any copyrighted logos, brands, or any
copyright or trademark notices or other proprietary rights notice placed in or
on the Products or Software. No rights are granted to Vet USA under this
Agreement to make or cause to be made any of the Products or Software, or
otherwise use the Products or Software, for any use other than in connection
with the resale, installation and support of such Products and Software. No
express or implied licenses with respect to Software are granted to Vet USA,
except as otherwise expressly set forth herein or in the License Agreement
between the Parties.


15

--------------------------------------------------------------------------------






17.Confidential Information.
17.1    Confidentiality. "Confidential Information" means any proprietary or
confidential information of a Party which may be disclosed to the other Party
under this Agreement, including without limitation all prices, discounts or
product specifications, designs, software, software code, drawings, reports,
interpretations, forecasts, plans, records, technical or other financial or
business information of any kind of a disclosing Party regarding the subject
matter of this Agreement, together with any notes or other documents prepared by
a receiving Party or others which reflect such information. No Confidential
Information disclosed by either Party to the other in connection with this
Agreement shall be disclosed to any person or entity other than the receiving
Party's employees and contractors directly involved with the receiving Party's
use of such information. Such information shall be used only for the purposes
contemplated by this Agreement, and such information shall otherwise be
protected by the receiving Party from disclosure to others with the same degree
of care accorded to its own proprietary information, but not less than a
reasonable degree of care in accordance with the normal practice of the medical
device manufacturing industry. To be subject to this provision, information must
be delivered in writing and designated as "proprietary" or "confidential" or, if
initially disclosed orally or visually, must be confirmed in writing as
"proprietary" or "confidential" within thirty (30) days after the disclosure.
Notwithstanding the preceding sentence, each party's Confidential Information
shall include all customer lists and other materials and technology owned or
otherwise controlled by it whether or not so designated; provided, however, any
customer lists of LLC resulting from customers of Vet USA during the term of
this Agreement or during the Post Termination Supply Period (as a result of End
Users being parties to the EUSLA of the MWSTC pursuant to the purchase, the
provision of support services by LLC to such End Users, or otherwise) is deemed
Confidential Information of Vet USA and not of LLC. Information will not be
subject to this provision if it (i) is or becomes a matter of public knowledge
without the fault of the receiving Party, (ii) was known to the receiving Party
before the disclosure to it by the other Party, as evidenced by written records
of the receiving Party, or (iii) was received by the receiving Party from a
third person under circumstances permitting its unrestricted disclosure by the
receiving Party. If the receiving Party is required by law, or requested by a
court or administrative body, to disclose any Confidential Information of the
disclosing Party, the receiving Party shall give the disclosing Party prior
written notice of such requirement or request prior to disclosing such
Confidential Information so that the disclosing Party may seek a protective
order or other appropriate relief. Unless explicitly provided herein, nothing in
this Agreement is intended to grant any rights to either Party under any patent,
copyright, trade secret or other intellectual property right nor shall this
agreement grant either Party any rights in or to the other Party's Confidential
Information.
17.2    Confidentiality Release. The Parties shall be released from any
confidentiality obligations under this Section 17 after a period of five (5)
years after the termination or expiration of this Agreement.
18.General Provisions.
1.Force Majeure. Neither Party shall be liable for, or be deemed to be in
default for, delay of or failure in delivery or performance of any other act
under this Agreement due, directly, to any of the following causes; acts of God
or the public enemies, civil war, insurrection or riot, fires, floods,
explosions, earth quakes or serious accident, epidemics or quarantine
restrictions, any act of government or any other civil or military authority,
freight carrier failure or delay, strikes causing cessation, slowdown or
interruption of work. Promptly upon the occurrence of any event


16

--------------------------------------------------------------------------------




hereunder which may result in all delay in the delivery of the Products, LLC
shall give notice thereof to Vet USA, which notice shall identify such
occurrence and specify the period of delay which may reasonably be expected to
result therefrom.
18.2    Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable because it is invalid or in conflict
with any law of any relevant jurisdiction, the validity of the remaining
provisions shall not be affected.
18.3    Compliance with Laws. Each Party to this Agreement shall comply with all
applicable laws and regulations relating to the Products and their respective
performance under this Agreement.
18.4    Choice of Law; Jurisdiction. This Agreement shall be governed by, and
enforced in accordance with, the laws of the State of Colorado (excluding the
choice of law principles thereof). The Parties to this Agreement hereby agree to
submit to the non-exclusive jurisdiction of the federal and state courts located
in the State of Colorado in any action or proceeding arising out of or relating
to this Agreement. This Agreement shall inure to the benefit of, and be binding
upon the parties and their respective successors and assigns.
18.5    No Partnership or Agency. Nothing in this Agreement shall be construed
as creating a partnership, agency, employment relationship, franchise
relationship or taxable entity between the Parties, and no Party shall have the
right, power or authority to create any obligation or duty, express or implied,
on behalf of the other Party, it being understood that the Parties are
independent contractors vis-à-vis one another.
18.6    No Waiver; No Amendment. No amendment or waiver of any provision of this
Agreement, or consent to any departure by either Party from any such provision,
shall be effective unless the same shall be in writing and signed by the Parties
to this Agreement, and, in any case, such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. The waiver or delay in enforcement or notice by any Party of any breach
of this Agreement shall not operate as or be construed to be a waiver by such
Party of that breach or any subsequent breach.
18.7    Assignment. This Agreement and the rights of the Parties hereunder may
not be assigned without the prior written consent of the Parties hereto.
Notwithstanding anything to the contrary, however, it is contemplated that LLC
may assign or transfer its duties or interests hereunder to a LLC affiliate, and
Vet USA shall not unreasonably object to or prohibit such assignment. Assignment
shall not be unreasonably withheld by either Party.
18.8    Notices. Any and all notices hereunder shall, in the absence of
receipted hand delivery, be deemed duly given when mailed, if the same shall be
sent by registered or certified mail, return receipt requested, and the mailing
date shall be deemed the date from which all time periods pertaining to a date
of notice shall run. Notices shall be addressed to the Parties at the following
addresses:




17

--------------------------------------------------------------------------------


Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.


If to LLC:    Kevin S. Wilson
Cuattro, LLC
Physical Address:
63 Avondale Lane
Villa Montane #C2
Beaver Creek, CO 81620


Postal Address:
PO Box 4605
Edwards, CO 81632
Phone: [***]


Copy to:    R.C. Shepard, Esq.
Stradling Yocca Carlson and Rauth
660 Newport Center Drive, Suite 1600
Newport Beach, CA 92660-6422
Fax: (949) 725-4000
Phone: (949) 725-4105


If to Vet USA:     Jason Napolitano
Heska Imaging US, LLC
3760 Rocky Mountain Avenue    
Loveland, CO 80538
Fax: (970) 619-3003
Phone: (970) 619-3021


18.9    Execution Counterparts. This Agreement may be executed in two or more
counterparts, and by different Parties on separate counterparts. Each set of
counterparts showing execution by all Parties shall be deemed an original, and
shall constitute one and the same instrument.
18.10    Entire Agreement. This Agreement and the License Agreement shall
constitute the entire agreement between the Parties with respect to the subject
matter hereof, and shall supersede all previous oral and written (and all
contemporaneous oral) negotiations, commitments, agreements and understandings
relating hereto, including, without limitation, the Management Agreement.
18.11    Management Agreement. As of the Effective Date, all provisions the
Management Agreement are hereby superseded in their entirety and shall have no
further force or effect.
18.12    Audit Right. LLC shall maintain adequate Records (as defined below),
with supporting documentation, to justify all charges, expenses, and costs
invoiced to Vet USA pursuant to this Agreement for a period of not less than
eighteen (18) months after payment of such invoice. Not more frequently than
once per calendar quarter during the Initial Term of this Agreement and during
any renewal term, during reasonable business hours and upon reasonable notice,
Vet USA or its designated agent shall have the right to examine, duplicate, and
audit LLC's operations and Records as they relate to the charges, expenses and
costs invoiced to Vet USA pursuant to this Agreement, and, as mutually agreed
with LLC, interview third parties, at an adequate location for




18

--------------------------------------------------------------------------------





such effort. The term "Records" shall include all documents created or kept
within the scope of this Agreement, in any form of media, with respect to any
and all matters relating to this Agreement.


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized officers or agents as set forth below.


CUATTRO, LLC
 
HESKA IMAGING US, LLC
 
 
 
 
 
By:
/s/ Kevin Wilson
 
By:
/s/ Jason Napolitano
 
 
 
 
 
Its:
Member, Officer
 
Its:
Chief Financial Officer
 
 
 
 
 
Date:
2/24/2013
 
Date:
February 24, 2013





19